DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Neither the original specification, figures nor claims provide support for the limitations in claim 1, “wherein each of the plurality of removable containers does not include a heating element.” The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure.  Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.  The insertion of the above phraseology as described above positively excludes a heating element, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of a heating element, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”.  Claim 6 is also rejected under 35 USC 112(a) by virtue of its dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a mixing assembly comprising…a mixing element wherein the mixing element is integrally located within each of the plurality of removable container…”.  It is unclear how each container of a plurality of containers can comprise the mixing element when there is only one mixing element claimed.  Does each container have the same, single, mixing element that is taken out of one container and integrally shared with the other containers, or are there multiple mixing elements, in which case, multiple mixing elements needs to be recited.  As such the claim is indefinite for failing to distinctly claim the invention.  Claim 6 is also rejected under 35 USC 112(b) by virtue of its dependency on claim 1.
Claim 6 recites the limitations “an at least one of a connecting mixer”.  It is unclear whether this element is the same or different as the “at least one bottom connecting mixer as recited in claim 1.  As such the claim is indefinite for failing to distinctly claim the invention.
Claims 1 and 6 refer to “a portable mixing device”, “connecting mixer”, “bottom connecting mixer”, “mixing assembly”,  “mixing element”, and “mixing shaft”.  It is unclear what structure these limitations are referring to and how or whether they are different.  No structure is provided for what makes up these limitations or how they are different beyond the chosen nomenclature.  Throughout the claims, the distinctions between the recited elements actually performing the mixing function such as the mixing assembly, mixing element, connecting mixer, bottom connecting mixer, top connecting mixer and mixing head are confusing and indefinite in view of the strange terms employed and the lack of clear structural cooperation and difference between these claimed elements, especially in view of the myriad of mixing embodiments disclosed in the instant specification.  As such the claims are indefinite for failing to distinctly claim the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krauss et al. (U.S. Patent No. 4,871,262).
Regarding claim 1, Krauss et al. discloses a system capable to formulate a plurality of types of cosmetic products (abstract) comprising:
a computer application deployed on an interface device capable to facilitate a product selection and an additive selection; wherein the additive selection is comprised of an at least a selection, wherein the product selection is made of at least a product selection (figure 1, reference #58 and 73; column 7, lines 44-64)); 
a single batch device in electronic communication with the interface device, wherein the interface device is capable to input the product selection and the additive selection to the single batch device (reference #1; column 7, lines 44-64); the single batch device comprised of: a computing system comprising: a controller capable to control the operations of the single batch device (figure 9), a plurality of cartridges for the additive (reference #27), and a dispensing assembly (reference #39), wherein the dispensing assembly is comprised of a plurality of fluid connections (reference #35; columns 3-4, lines 65-2); wherein each of the fluid connections are in direct fluid connection with the plurality of cartridges (figure 4, reference #27 and 35; columns 3-4, lines 65-2); and a plurality of pumps (figure 4, reference #89) and a plurality of pump motors for controlling the dispensing of at least one dispensing unit of cosmetic additive from at least one of the plurality of cosmetic cartridges to dispense through at least one of the plurality of fluid connections (figure 4, reference #90; column 4, lines 3-32); wherein the interface device is capable to input the command code to the dispensing assembly to dispense the at least one additive to formulate the plurality of types of cosmetic products, wherein one of the plurality of types of cosmetic products is capable to be lip gloss (abstract; column 7, lines 44-64);
wherein the single batch cosmetic device includes a bottom plate (reference #49) configured to hold one of a plurality of removable containers (reference #53),
a mixing assembly (column 6, lines 25-64) comprising an at least one bottom connecting mixer (figure 6, reference #50; column 16, lines 14-40) and a mixing shaft configured to attach to a mixing element (figure 4, reference #55; alternatively reference #54 and internal walls of reference #53 (column 6, lines 36-40)), wherein the mixing element is integrally located within said container (each container is rotated on turntable such that mixing element 55 is positioned within (integrally located) the container 53); alternatively, each container is positioned in connecting mixer 50 for rotation with the internal walls (internal walls are integrally located within the container) of each container providing the mixing)), wherein each of the plurality of removable containers are capable to contain a base-specific for the product selection (reference #53), said bottom plate capable to position one of the plurality of removable containers to receive the unit of additive from the dispensing assembly (figure 6, reference #49; column 2, lines 30-33; column 6, lines 14-24), wherein each of the plurality of removable containers does not include a heating element (reference #53).
Regarding the limitations directed to “formulate the plurality of types of cosmetic products” and the types of products, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding the limitations “the plurality of removable containers” and “a mixing element”, as recited in the limitations, they are not structural limitations, but rather a functional intended use of the bottom plate (“a bottom plate configured to hold one of a plurality of removable containers”) and a functional intended use of the mixing shaft (“mixing shaft configured to attach to a mixing element”).  Therefore, there is no requirement that the reference disclose a physical plurality of containers or a mixing element; the reference merely requires the bottom plate be capable to hold a container and the mixing shaft be capable to attach to a mixing element.  Furthermore, any limitations that attempt to further limit the containers and mixing element (e.g. “wherein the mixing element is integrally located within each of the plurality of removable containers”) are not positive structural limitations that are part of the claim.
Regarding claim 6, Krauss et al. discloses a portable mixing device (reference #63) comprised of an at least one of a connecting mixer (reference #14 or 50) configured to attach to the at least one mixing element integrally located within said one or more of the plurality of removable containers (reference #55 or internal wall of reference #53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al. (U.S. Patent Pub. No. 2018/0199584) in view of Krauss et al.
Regarding claim 1, Jaiswal et al. discloses a system comprising: 
a computer application deployed on an interface device capable to facilitate a product selection and an additive selection; wherein the additive selection is comprised of an at least a selection, wherein the product selection is made of at least a product selection (figures 8-10; [0113]; [0127]); 
a single batch device in electronic communication with the interface device, wherein the interface device is capable to input the product selection and the additive selection to the single batch device (reference #20); the single batch device comprised of: a computing system comprising: a controller capable to control the operations of the single batch device (reference #320 and 410; [0113]; [0123]), a plurality of cartridges for the additive (reference #90), and a dispensing assembly (reference #100), wherein the dispensing assembly is comprised of a plurality of fluid connections ([0111]); wherein each of the fluid connections are in direct fluid connection with the plurality of cartridges ([0111]); wherein the interface device is configured to input the command code to the dispensing assembly to dispense the at least one additive to formulate the types of products ([0124]-[0127]);
wherein the single batch device includes a bottom plate (reference #30) capable to hold one of a plurality of removable containers (reference #80),
a mixing assembly ([0109]) comprising an at least one bottom connecting mixer (figure 2, reference #160; [0109] (magnetic stirrer mechanism)) and a mixing shaft configured to attach to a mixing element (figure 11, reference #1500; [0132]), wherein the mixing element is integrally located with each of the plurality of removable containers ([0132] stirrer within reservoir), wherein the container is capable to contain a base-specific for the product selection, said bottom plate configured to position one of the plurality of removable containers to receive the unit of additive from the dispensing assembly (figures 1, 2 and 6, reference #30 and 80), wherein each of the plurality of removable containers does not include a heating element (reference #80 and 1300 (it is noted that the heating element 130 is not included in the container, but is part of a base).
Regarding the limitations in the preamble directed to the intended use of the system to formulate a plurality of types of cosmetic products are not given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitations specifying the product and additives being cosmetic, it is noted that the material or article worked upon do not further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
While only a single removable container is disclosed by the reference, the addition of another removable container for multiple users to consume different products at the same time would have been obvious to one having ordinary skill in the art at the time the invention was file.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
However, the reference does not explicitly disclose wherein the dispensing assembly comprises a plurality of pumps and a plurality of pump motors.  While the reference discloses wherein the dispensing assembly comprises a motor operated valve for controlling the dispensing of materials by gravity (reference #100B; [0111]), it is well known in the art that there are many types of dispensing assemblies for dispensing materials, including a pump and motor (as evidenced by Krauss et al. figure 4, reference #89 and 90).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the dispensing assembly of Jaiswal to include a pump and motor in order to better control the amounts of material dispensed, and because selecting one of known designs for a dispensing assembly would have been considered obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding the limitations “the plurality of removable containers” and “a mixing element”, as recited in the limitations, they are not structural limitations, but rather a functional intended use of the bottom plate (“a bottom plate configured to hold one of a plurality of removable containers”) and a functional intended use of the mixing shaft (“mixing shaft configured to attach to a mixing element”).  Therefore, there is no requirement that the reference disclose a physical plurality of containers or a mixing element; the reference merely requires the bottom plate be capable to hold a container and the mixing shaft be capable to attach to a mixing element.  Furthermore, any limitations that attempt to further limit the containers and mixing element (e.g. “wherein the mixing element is integrally located within each of the plurality of removable containers”) are not positive structural limitations that are part of the claim.
Regarding claim 6, Jaiswal et al. in view of Krauss et al. discloses all the limitations as set forth above.  The reference as modified further discloses a portable mixing device (figure 1, reference #10) comprised of an at least one of a connecting mixer configured to attach to the at least one mixing element integrally located within said one of the plurality of removable containers (abstract; reference #80, 160 and 190; figure 11, reference #1500; [0109]; [0132]).
Alternatively, Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krauss et al. in view of Diamonds (U.S. Patent No. 10,694,829).
Regarding claim 1, Krauss et al. discloses all the limitations as set forth above.  However, to the extent the mixing element is not considered integrally located within said container, Diamonds teaches another mixing container that establishes equivalency of the mixing element being integrally located within said container or extending from the top into the mixing container or extending from the bottom into the mixing container (figures 5B, 9 and 10B).  As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the mixing element of Krauss et al. with the integrally located mixing element of Diamonds, since such modification would have involved a mere substitution of known equivalent structures.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
The Declaration under 37 CFR 1.132 filed 10/26/2022 is insufficient to overcome the 35 USC 103 rejections of Jaiswal in view of Krauss of claim 1 and 6.  The Declaration is trying to rebut the obviousness rejection by showing that certain cosmetic products cannot be effectively mixed with a magnetic stirrer.  However, the declaration merely states the conclusory statement that a magnetic mixer cannot mix cosmetic products, and does not factually support them or provide any evidence.  Rather, the Declaration states on page 2, lines 2-3, that a magnetic mixer does provide mixing of cosmetic materials.  There is no requirement in the claim limitations that the mixing element be sufficient to completely mix the materials.  The limitations only require a mixing element, and there is nothing in the limitations that requires a certain amount of mixing of the ingredients by the mixing element.  Furthermore, Applicant’s own specification describes the use of a magnetic mixer for efficiently mixing the and formulating the cosmetic products (figures 23 and 24; [00082]).
Applicant argues Krauss does not disclose a bottom plate.  Examiner finds this argument unpersuasive.  As explained above, and clearly shown in figure 6, reference #49 is a bottom plate that is configured to hold and move containers 53.
Applicant argues Krauss does not disclose the mixing rod integrally located in container 53 because it is clearly lowered into the jar and then removed, and each jar does not have its own mixing elements that remain within the jar.  Examiner finds this argument unpersuasive.  First, Applicant has not clearly defined what integral means and Examiner has interpreted it to mean, under broadest reasonably interpretation within an element.  As shown in figure 6, reference #55 is lowered within container 53.  It is clearly shown within, and a part of reference #53 when it is within the container.  Secondly, the limitations do not require that each jar “have its own mixing elements that remains in the jar”.  Only one mixing element is claimed, and nowhere in the limitations is it required to remain within the jar.  The reference #55 reads on the limitations of the claims.   It is further noted, that Applicant has not rebutted the alternative interpretation of the internal walls of the container being the mixing element which are clearly integral and remain within the jar.
Applicant argues the magnetic mixing element of Jaiswal does not read on the limitations of the claims because it cannot effectively mix the products.  Examiner finds this argument unpersuasive.  First, as explained above, this is conclusory and there is no evidence to support this, but rather Applicant’s own specification states that a magnetic mixer is efficient to mix the cosmetic products ([00082]).  Second, the claim limitations do not require that the mixer be efficient to mix the products.  There is only the requirement of a mixer and nothing in the claim limitations mentions the efficiency of mixing.
Applicant argues the mixing element in figure 11 of Jaiswal is not integrally located within a removable container.  Examiner finds this argument unpersuasive.  As explained in paragraph [0132] of Jaiswal, the mixing element is within the reservoir which reads on the mixer being integrally within the removable container.  The reservoir is part of the container, and the mixer being within the reservoir means that it is integral with the container.  Applicant has provided no definition of integral that rebuts this broadest reasonable interpretation.  
Applicant argues Krauss in view of Diamonds does not disclose the limitations of claim 1.  Examiner finds this argument unpersuasive.  First, the argument that Krauss does not teach certain limitations is unpersuasive.  As explained above, Krauss clearly teaches the bottom plate.  With regard to the integrally located mixer, in the alternative, Diamonds is used to teach that deficiency, so attacking the Krauss reference for an element Diamonds is used to teach is moot.  Applicant is further arguing that references cannot be combined because the references cannot be physically combinable.  "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").  Again, Applicant tries to argue that the magnetic mixer of Diamonds cannot be used to mix cosmetic products.  As explained above, this is not supported.  Applicant argues Diamonds teaches away because it uses a heating element.  This is irrelevant and does not provide sufficient evidence of teaching away.  Diamonds does not need to disclose the limitation that there is no heating element.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774